DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bao (US Patent Publication Number 2019/0391457 A1).
Bao teaches, as claimed in claim 1, a display plasma module with a patterned structure (Figs 1-3), comprising a pixel electrode (6) and a pixel electrode (12) located above the pixel electrode (12), characterized in that a display plasma 1(1+2) 1s provided between the pixel 
 Bao teaches, as claimed in claim 3, characterized in that a width of each plasma barrier frame in the plasma barrier array (14) is not less than a gap between the pixel electrode units in the pixel electrode (13), and a height of each plasma barrier frame is not more than 20 microns.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bao (US Patent Publication Number 20190391457 A1) in view of Shin US Patent Publication Number 2006/0115767 A1).
Bao teaches, as claimed in claim 4, characterized in a material of the spacer frame (3) comprise acrylic resin, polyurethane resin, epoxy resin, organic silicone resin, or silicon dioxide 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the plasma display, as taught by Bao, with the material of the plasma barrier frame, as taught by Shin, for the purpose of providing improved adherence to an organic material and an inorganic material (¶ 0002).

Allowable Subject Matter
Claims 9-11 are allowed.
Claims 2,3 and 5,-8 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches a display plasma module with a patterned structure, comprising a pixel electrode and a pixel electrode  located above the pixel electrode, characterized in that a display plasma, prior art fails to simultaneously teach characterized in that the pixel electrode  comprises a plurality of pixel electrode units distributed in an array, and each plasma barrier frame comprises 1-100 pixel electrode units, as claimed in claim 2; the display plasma are adhered to each other by a lightproof insulating adhesive layer, as claimed in claim 5; an electrically conductive layer is provided between the display plasma and the transparent electrode, and the electrically conductive layer is also provided between the spacer frame and the 
Although prior art teaches method for manufacturing a display plasma module with a patterned structure, prior art fails to simultaneously all the steps claimed in including trimming off a part of the transparent electrode, the electrically conductive layer, and the display area protection layer to expose a predetermined position for binding an IC module on the pixel electrode, as claimed in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872



/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        20 November 2021


    
        
            
        
            
        
            
        
            
        
            
    

    
        1  The examiner has interpreted that display plasma is “at least two kinds of electrophoretic particles having different photoelectric properties:  (Page 5 ¶3 of Applicant’s Specification). ¶0058 states e multicolor electrophoretic particles with different photoelectric performances can be driven by the IC module 10 to make the electronic ink display screen display patterns with various colors.